223 U.S. 151 (1912)
KIERNAN
v.
PORTLAND, OREGON.
No. 503.
Supreme Court of United States.
Argued November 3, 1911.
Decided February 19, 1912.
ERROR TO THE SUPREME COURT OF THE STATE OF OREGON.
*152 Mr. Ralph R. Duniway, with whom Mr. T.J. Geisler was on the brief, for plaintiff in error.
Mr. Frank S. Grant and Mr. William C. Benbow for defendants in error.
*159 MR. CHIEF JUSTICE WHITE delivered the opinion of the court:
Following the incorporation into the constitution of the State of Oregon in 1902 of the initiative and referendum amendment referred to in the case of Pacific States Telephone & Telegraph Co. v. Oregon, just decided, two other amendments to the constitution were adopted by that method, designated, the first as Article IV, § 1a, and the second as Article XI, § 2. The pertinent provisions of Article IV, § 1a, and of Article XI, § 2, are in the margin.[1]
*160 The legislature (Feb. 25, 1907, Laws of 1907, chap. 226, p. 398), authorized municipalities to provide by ordinance for carrying into effect the initiative and referendum powers reserved by the amendment to the Constitution just quoted. The city of Portland adopted ordinance No. 16311, providing the methods by which the initiative and referendum powers of the city should be exerted. We quote in the margin[1a] from the opinion of the *161 Supreme Court of Oregon in this case the facts concerning the action taken by the municipality leading up to the adoption of an ordinance which forms the subject-matter of this controversy.
The ordinance in question was entitled "To amend Article VI of chapter 3 of the Charter of the City of Portland . . . by inserting a section in said Article VI of chapter 3 after section 118 and before section 119 thereof, which shall be designated in the Charter as section one hundred and eighteen and a half (118 1/2) of Article VI of chapter 3." Omitting details, the amendment conferred upon the council of the city authority to issue and dispose of bonds of the city not exceeding two millions of dollars, to be sold, as occasion might require, to enable the Executive Board of the city of Portland to construct in the name of the city of Portland a bridge with proper approaches and terminals "across the Willamette river in said city from Broadway street at or near its intersection with Larrabee street on the east side of said river. . . ." The amendment gave power to the Executive Board in building the authorized bridge, to "erect and construct . . . subject to such regulations as may be imposed by the United States, piers, abutments and other necessary supports in the bed of the Willamette river for the foundation of such bridge." Again, as stated by the Supreme Court of Oregon, pursuant to the submission to voters as above stated, "on June 7th the election was held, at which there were cast for the amendment 10,087 votes, and against it 6,061, and on June 21st the mayor proclaimed that the amendment had been adopted." Following the adoption of the ordinance, on October 27, 1909, the council passed an ordinance *162 (No. 20208), authorizing the issue and sale of two hundred and fifty thousand dollars of the bonds provided for in the amendment to the charter for the purpose of obtaining funds to commence the construction of the bridge. On the promulgation of this ordinance the present suit was begun by the plaintiff in error in a state court with the object of enjoining the sale of the bonds and preventing the carrying out of the amendment of the city charter which had been adopted in pursuance of the vote as above stated. The right to stand in judgment for this purpose was based upon the interest of the complainant as a citizen and taxpayer. The complaint stated a multitude of grounds, assailing in every conceivable form the power to authorize the voters of the municipality to resort to the initiative for the purpose of amending the charter; and the repugnancy of the delegation of that power and of the charter amendment adopted in pursuance of it to many provisions of the state constitution and the Constitution of the United States. The regularity of the proceedings taken to adopt the amendment was also elaborately assailed. The city answered. The case was submitted to the trial court on bill and answer, and resulted in the dismissal of the bill. The case was taken to the Supreme Court of the State, where that judgment was affirmed. The court delivered two opinions, one on the first hearing and the other on a rehearing. The first carefully disposed of the many objections made to the power under the state constitution to confer on the voters of the municipality the authority to amend the charter and to the regularity of the proceedings leading up to the adoption of the amendment, and to the proceedings culminating in the adoption of the assailed ordinance. The various contentions concerning these subjects, based upon the Constitution of the United States, were also disposed of in the course of the opinion. We have not examined the petition for the rehearing, as it was omitted in printing the record, but it is *163 inferable, from the elaborate opinion which was delivered on the rehearing, that the main grounds urged for a rehearing were based on the absence of power in a State to adopt the methods of initiative and referendum, and the effect of doing so on the continued existence of a government republican in form. We think this is the reasonable inference, as those subjects were elaborately reviewed by the court on the rehearing.
The errors assigned are numerous and involve assumed state and Federal questions so interwoven as to cause it to be difficult to separate them or state with precision the questions of a Federal nature which they embrace. We need not, however, undertake to do so, as all the questions which it is deemed arise for consideration are in the argument reduced to eight propositions, which are in the margin.[1b] Coming to test these propositions, we think on their face it is apparent they are disposed of by either or *164 both of one or two considerations  (a) the necessary operation and effect of the opinion in Pacific States Telephone & Telegraph Co. v. Oregon, just announced, or (b) the conclusive effect on questions of a local and state character resulting from the action of the court below, and hence that none of them have a foundation sufficiently substantial to support the exertion of jurisdiction.
In saying this we are not unmindful that one of the assignments is based upon the contention that as the Willamette River was navigable, there was no power to build a bridge over it without the consent of the Government of the United States. But in the first place, we are unable to perceive upon what theory the complainant possessed the right to raise such a question, and in the second place, the ordinance which empowered the bridge expressly exacted *165 that it should be built in conformity to the requirements of the authorities of the United States. It is to be observed that both sides refer to and insert in their printed arguments an act of the legislature of Oregon passed since this writ of error was sued out (Jany. 18, 1911, Gen. Laws, 1911, c. 6, p. 23). Nothing could be more complete and comprehensive in the manifestation of a purpose, so far as there was power to do so, to cure any and every possible defect. Its title is an indication of its purpose and scope:
"An act to authorize the construction of a bridge known as the Broadway bridge, to be built across the Willamette River in the city of Portland in the State of Oregon and to cure any errors or irregularities in the passage of the amendment to the charter of the city of Portland authorizing *166 such bridge and to validate and confirm the bonds issued or to be issued for the construction therefor."
We have not deemed it necessary to take into consideration the act of Congress  36 Stat., c. 253, p. 1348  expressly approving the authority granted to build the bridge so far as the United States was concerned, and ratifying any infirmity which might otherwise have arisen in that regard.
It follows that the writ of error must be, and it is,
Dismissed for want of jurisdiction.
NOTES
[1]  Article IV, section 1a. The initiative and referendum powers reserved to the people by this constitution are hereby further reserved to the legal voters of every municipality and district, as to all local, special and municipal legislation, of every character, in or for their respective municipalities and districts. The manner of exercising said powers shall be prescribed by general laws, except that cities and towns may provide for the manner of exercising the initiative and referendum powers as to their municipal legislation. Not more than ten per cent of the legal voters may be required to order the referendum nor more than fifteen per cent to propose any measure, by the initiative, in any city or town.

Article XI, section 2. Corporations may be formed under general laws, but shall not be created by the legislative assembly by special laws. The legislative assembly shall not enact, amend, or repeal any charter or act of incorporation for any municipality, city, or town. The legal voters of every city and town are hereby granted power to enact and amend their municipal charter, subject to the constitution and criminal laws of the State of Oregon. (1 Lord's Oregon Laws, pp. 91, 118.)
[1a]  On April 7, 1908, an initiative petition, containing the required number of signatures, was filed with the council, requesting the city to build a bridge across the Willamette river, from Broadway street in East Portland to the west side of the river, whereupon the City of Portland took steps to obtain plans and specifications for building said bridge. On May 8, 1908, the auditor notified the mayor of the filing of said petition, and requested him to comply with his duties under the charter in regard thereto. On October 20, 1908, the petition, containing a sufficient number of signatures, was presented to the council at a legally called meeting, and at said date the council requested the opinion of the city attorney as to the validity thereof. On October 27, 1908, the attorney filed his opinion, affirming its validity, and thereafter, on November 11, 1908, the council passed an ordinance (No. 18,531) submitting to a vote of the people an amendment to the city charter, providing for the construction of said bridge and for issuing bonds in the sum of not to exceed $2,000,000 to pay for the same, designating said proposed amendment as § 118 1/2 of Art. VI of Chap. 3, and on November 25, 1908, the council passed a resolution, submitting the proposed amendment to a vote of the people at a special election on April 23, 1909. Thereafter, on February 17, 1909, the council passed an ordinance (No. 18,976), amending ordinance No. 18,531, so as to fix the date of the election on May 8, 1909, instead of April 23, as originally specified. On March 31, 1909, the council passed an ordinance (No. 19,174) expressly repealing ordinance No. 18,531 as amended, and no special election was held under any ordinance or resolution. On March 31, 1909, the same date as that of the repealing ordinance, a resolution was passed, authorizing the submission of the charter amendment to a vote of the people at the general election to be held June 7, 1909. More than twenty days prior to the election the auditor of the city published the proposed charter amendment, with the ballot in full, in the city's official newspaper, as required by law, and also sent out and distributed copies of said amendment to the voters of the city. . . .
[1b]  1. Can the State of Oregon legally adopt the initiative and referendum amendment to its constitution, Article IV, section 1, attempted to be adopted June 2, 1902?

2. Can the electors of the State of Oregon legally adopt the further initiative and referendum amendments to its constitution, Article IV, section 1-A, and Article XI, Section 2, attempted to be adopted June 4, 1906, by virtue of said Article IV, Section 1?
3. Can the electors of the City of Portland legally adopt the pretended section 118 1/2 of the charter of the City of Portland, which is printed above in this brief, by virtue of the above-mentioned initiative and referendum amendments to the Oregon constitution?
4. Can the City of Portland legally issue bonds, tax plaintiff in error, and build said Broadway Bridge across the navigable Willamette River owned by the State of Oregon, by virtue of the said section 118 1/2 of charter, attempted to be adopted at said city election under said system of government?
5. The Supreme Court of Oregon committed error in deciding that the pretended section 118 1/2 is invalid in so far as it attempts to impose the care and maintenance of the Broadway Bridge upon Multnomah County and then holding that said clause is severable from the rest of the section, and the remainder of the section is valid, as thereby the Supreme Court of Oregon attempted to legislate and authorize the taxation of plaintiff in error and deprived him of the law of the land.
6. The Supreme Court of Oregon committed error in deciding that the granting of a franchise and building a bridge across the Willamette river, owned by the State of Oregon and controlled jointly by the United States of America and the State of Oregon, is a municipal purpose instead of a state purpose and can be granted by the electors of the City of Portland in amending the charter of the City of Portland under the said "Oregon system," as said decision denied to plaintiff in error the law of the land.
7. The Supreme Court of Oregon committed error in deciding that the Council and electors of the City of Portland can enact a charter amendment to the charter of the City of Portland, under said "Oregon system," by which the city could issue bonds in a large amount and tax the property of plaintiff in error for the payment of the bonds as a municipal purpose, when it is a state purpose, and it is not within the constitutional power of the people of the State of Oregon to delegate the power to tax without limitation and exercise state powers to the electors of a municipality, and the attempt to do so is in violation of section 1 of the Fourteenth Amendment to the Constitution of the United States; also in violation of sections 3 and 4 of Article IV of the Constitution of the United States of America, as such grant of power would be for the State of Oregon to commit state suicide and dissolve the State of Oregon into as many smaller States as there are municipalities within the State and to change the republican government of the State of Oregon into a confederacy of cities within the State of Oregon, and tends to destroy our system of government created and guaranteed by the Constitution of the United States of America.
8. The Supreme Court of Oregon erred in holding and deciding that plaintiff, a citizen of the United States, must conform his conduct and hold his property in state matters and tax matters, to a rule of conduct or law enacted by mere numbers of people and assemblages of people within the borders of a municipality because it is not in accordance with due process of law and is in violation of the law of the land to require any citizen of the United States to conform his conduct, and hold his property in state matters and in tax matters, to a rule of conduct or law, enacted directly by mere numbers of people or assemblages of people within a municipal corporation, and is contrary to section 1 of the Fourteenth Amendment to the Constitution of the United States of America, sections 3 and 4 of article IV of the Constitution of the United States of America; and also is contrary to the implied provisions of the Constitution of the United States that government of the several States shall be representative in form and that the several States shall create and maintain representative legislative assemblies, and that the citizens of the United States shall be protected in their rights of enjoyment of life, liberty and property by the law of the land which is an inherent attribute of citizenship of the United States, which no State or its people may impair.